Title: 22 Sunday.
From: Adams, John
To: 


       Yesterday I compleated a Contract with Mr. Putnam, to study Law under his Inspection for two years. I ought to begin with a Resolution to oblige and please him and his Lady in a particular Manner. I ought to endeavour to oblige and please every Body, but them in particular. Necessity drove me to this Determination, but my Inclination I think was to preach. However that would not do. But I set out with firm Resolutions I think never to commit any meanness or injustice in the Practice of Law. The Study and Practice of Law, I am sure does not dissolve the obligations of morality or of Religion. And altho the Reason of my quitting Divinity was my Opinion concerning some disputed Points, I hope I shall not give Reason of offence to any in that Profession by imprudent Warmth.
       Heard Crawford upon the Love of God. The Obligation that is upon us to love God, he says, arises from the Instances of his Love and Goodness to us. He has given us an Existence and a Nature which renders us capable of enjoying Happiness and of suffering Misery. He has given us several senses and has furnished the World around us with a Variety of Objects proper to delight and entertain them. He has hung up in the Heavens over our Heads, and has spread in the Fields of Nature around about us, those glorious Shows and Appearances, by which our Eyes and our Imaginations are so extremely delighted. We are pleased with the Beautyful Appearance of the Flower, we are agreably entertaind with the Prospect of Forrests and Meadows, of verdant Field and mountains coverd with Flocks, we are thrown into a kind of transport and amazement when we behold the amazing concave of Heaven sprinkled and glittering with Starrs. He has also bestowed upon the Vegetable Species a fragrance, that can almost as agreeably entertain our sense of smell. He has so wonderfully constituted the Air that by giving it a particular Kind of Vibration, it produces in us as intense sensation of Pleasure as the organs of our Bodies can bear, in all the Varieties of Harmony and Concord. But all the Provisions that he has made for the Gratification of our senses, tho very engaging and unmerited Instances of goodness, are much inferior to the Provision, the wonderful Provision that he has made for the gratification of our nobler Powers of Intelligence and Reason. He has given us Reason, to find out the Truth, and the real Design and true End of our Existence, and has made all Endeavours to promote them agreable to our minds, and attended with a conscious pleasure and Complacency. On the Contrary he has made a different Course of Life, a Course of Impiety and Injustice, of Malevolence and Intemperance, appear Shocking and deformed to our first Reflections. And since it was necessary to make us liable to some Infirmities and Distempers of Body, he has plentifully stored the Bowells and the surface of the Earth with Minerals and Vegetables that are proper to defend us from some Deseases and to restore us to health from others. Besides the Powers of our Reason and Invention have enabled us to devize Engines and Instruments to take advantage of the Powers that we find in Nature to avert many Calamities that would other wise befall us, and to procure many Enjoyments and Pleasures that we could not other wise attain. He has connected the greatest Pleasure with the Discovery of Truth and made it our Interest to pursue with Eagerness these intense Pleasures. Have we not the greatest Reason then, yea is it not our indispensible Duty to return our sincere Love and Gratitude to this greatest, kindest and most profuse Benefactor. Would it not shew the deepest Baseness and most infamous Ingratitude to despize or to disregard a Being to whose inexhausted Beneficence we are so deeply indebted.
      